[BEE, District Judge.],
It appears that these five negroes had been driven out to sea in a canoe, and that they were picked up by Captain Bass in lat. 33, near the outward edge of the Gulf Stream, and about sixty leagues from land. They were destitute of provisions and water, and, according to the account given by the negroes, had been so for four days. Captain Bass went two or three miles out of his course to take them on board; and supplied them with provisions until he arrived with them in this port, fourteen days after he found them. There was no great risque in rendering this service; but it was very important in its effects, for, without it, these people would, probably, have perished. Their chance of meeting with vessels was small, and they could not have subsisted much longer without provisions and water. They were making, as they say, a West-India course, and could never have reached land without this, or some similar, assistance. The canoe and negroes may be valued at three thousand dollars. Every case of salvage must depend upon its own circumstances; but it is now agreed that courts ought always so to act as to afford encouragement to salvors in general. I have frequently, especially in cases of derelict, awarded one half of the property saved. At present, I shall be satisfied with decreeing one tenth. Let Captain Bass be paid that sum; and let the owner of of the negroes pay the costs, as it appears that they stole the canoe, which is the property of another claimant, Mr. M’Call.